Citation Nr: 1508263	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  13-02 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.  

2. Whether new and material evidence has been submitted in order to reopen a claim of entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disability.  

3. Entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability.  

4. Entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disability.  

5. Entitlement to service connection for a lumbar spine disorder, to include as secondary to a service-connected disability.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from January to June 2004 and from December 2004 to November 2006.

This matter is on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Jurisdiction over the appeal is currently with the RO in Nashville, Tennessee.     

The Veteran testified before the undersigned Acting Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

The Board notes that the Veteran's name has been entered in various ways in the record.  Indeed his two DD-214s spell his first name differently.  After a review of the evidence as a whole makes it clear that the way his name is characterized above is the correct version.   

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  

The issues of entitlement to service connection for a left knee disorder, left ankle disorder, and back disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  As the Veteran did not appeal a February 2007 rating decision, which denied service connection for a left knee and left ankle disorder, the decision became final.

2.  Evidence received since the February 2007 rating decision raises a possibility of substantiating the claim of service connection for a left knee and left ankle disorder.


CONCLUSIONS OF LAW

1. The February 2007 rating decision that denied service connection for a left knee and left ankle disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§  20.302, 20.1103 (2014).

2.  The evidence received subsequent to the February 2007 rating decision is new and material, and the requirements to reopen the claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The evidence received subsequent to the February 2007 rating decision is new and material, and the requirements to reopen the claim of entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disability, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  If it finds that the submitted evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for the claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates the concept of a well-grounded claim).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  However, for the purpose of establishing whether new and material evidence has been received, the credibility of such evidence is to be presumed unless "patently incredible" See Duran v. Brown, 7 Vet. App. 216 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case the Veteran is claiming entitlement to service connection for a left ankle and left knee disorder.  These claims were previously denied by the RO in February 2007 on the basis that a left knee disorder was not currently shown, and there was no evidence that either was related to active duty.  He did not appeal that decision, nor did he submit any new and material evidence within a year of receiving it.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  This represents the last final denial of the claims.

Based on the evidence added to the record since February 2007, the Board determines that both claims should be reopened.  First, a treatment note from May 2009 indicated the presence of arthralgia in the left knee.  Although this is not corroborated by other evidence of record, it is sufficient to reopen the claim.  Moreover, the Board is also convinced that the claims should be reopened based on the Veteran's additional assertions that his left ankle and knee disorders were aggravated by his service-connected right knee and right ankle.  In this regard, recognition is given to the fact that a claim for service connection based on a new or different theory of causation for the same disease or injury is still the subject of a previously denied claim and cannot be the basis of a new claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  However, for purposes of new and material evidence, the Board must presume that the Veteran's assertions of increased left knee and ankle symptoms are credible.   

Therefore, the Board finds that new and material evidence has been submitted and the claims for service connection for a left ankle and left knee disorder are reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder, to include as secondary to a service-connected disability, is granted and the claim is reopened.  

New and material evidence having been submitted, the claim of entitlement to service connection for a left ankle disorder, to include as secondary to a service-connected disability, is granted and the claim is reopened.  


REMAND

The previously denied claims having been reopened, additional development is required before all three claims may be adjudicated.  Specifically, while a VA examination was previously provided in July 2006, the examiner did not provide an opinion as to whether any of the disorders on appeal were secondary to his service-connected right knee and right ankle.  That includes service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.   In light of the above, the Board finds that an additional examination is warranted.  When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

All outstanding VA medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992). 


Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter requesting that he provide sufficient information, and if necessary, authorization, so that any additional evidence (VA and non-VA medical records) pertinent to the claims on appeal that is not currently of record can be obtained.

2.  Obtain all treatment records from the VA Medical Center in West Palm Beach, Florida, and Murfreesboro, Tennessee, since May 2014, as well as from any VA facility from which the Veteran has received treatment.

3.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his left knee, left ankle and back disorders.  The claims file must be provided to the examiner for review.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.  The examiner should specifically provide the following opinions:

(a) Whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's left knee, left ankle and back disorders was incurred in or is otherwise related to the Veteran's service.  The examiner must consider the Veteran's statements regarding onset and statements regarding the continuity of symptomatology. Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

(b) Whether it is at least as likely as not  (i.e. a 50 percent probability or greater) that the Veteran has a left knee, left ankle, or back disorder that is proximately due to or caused by a service-connected disability. 

(c) Whether it is at least as likely as not not  (i.e. a 50 percent probability or greater) that the Veteran has a left knee, left ankle, or back disorder that is aggravated (increased in severity beyond the normal course of the condition) by a service-connected disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2014).

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After the above action is completed, if the claims are not fully granted, a supplemental statement of the case should be sent addressing the issues on appeal.  When completed, the claims file should be returned to the Board for further appellate consideration.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).   He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LESLEY A. REIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


